20-10410-hcm Doc#399 Filed 02/02/21 Entered 02/02/21 14:19:40 Main Document Pg 1 of
                                        6



                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

      IN RE:                                                   §
                                                               §         CASE NO. 1:20-10410-HCM
      3443 ZEN GARDEN, L.P.                                    §
                                                               §         Chapter 11
          DEBTOR.                                              §

                 NOTICE OF (1) ENTRY OF ORDER CONFIRMING AND
                 (2) OCCURRENCE OF EFFECTIVE DATE REGARDING
           CHAPTER 11 TRUSTEE’S AMENDED LIQUIDATING PLAN AS MODIFIED
                                                  Relates to ECF No. 393

             PLEASE TAKE NOTICE THAT:

             1.       On January 27, 2021, the United States Bankruptcy Court for the Western District

  of Texas (the “Bankruptcy Court”), entered an order (ECF No. 393, the “Confirmation Order”)

  confirming the Chapter 11 Trustee’s Amended Liquidating Plan as Modified (ECF No. 387, as

  may be amended, modified or supplemented from time to time, the “Plan”).1

             2.       The Effective Date of the Plan occurred on February 2, 2021.

             3.       Pursuant to Section 2.1(a) of the Plan, all holders of Administrative Expense

  Claims, other than Professional Persons holding Fee Claims, shall file with the Bankruptcy Court

  a request for payment of such Claims within thirty (30) days after the Effective Date, which date

  is March 4, 2021. Any such request must be served on the Chapter 11 Trustee and his counsel,

  and must, at a minimum, set forth (i) the name of the holder of the Administrative Expense Claim;

  (ii) the amount of the Administrative Expense Claim; and (iii) the basis for the Administrative

  Expense Claim. A failure to file any such request in a timely fashion will result in the




  1
      Capitalized terms not otherwise defined herein are used as defined in the Plan.


      NOTICE OF ENTRY OF ORDER CONFIRMING THE
      CHAPTER 11 TRUSTEE’S AMENDED LIQUIDATING PLAN                                           PAGE 1 OF 2
20-10410-hcm Doc#399 Filed 02/02/21 Entered 02/02/21 14:19:40 Main Document Pg 2 of
                                        6



  Administrative Expense Claim in question being discharged and its holder forever barred from

  asserting such Administrative Expense Claim against the Estate or any other Person.

         4.      Pursuant to Section 2.2(b) of the Plan, every Professional Person holding a Fee

  Claim that has not previously been the subject of a final fee application and accompanying

  Bankruptcy Court order approving the same shall file a final application for payment of fees and

  reimbursement of expenses no later than the date that is thirty (30) days after the Effective Date,

  which date is March 4, 2021. Any such final fee application shall conform to and comply with all

  applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. All

  final fee applications shall be set for hearing on the same day, as the Bankruptcy Court’s calendar

  permits, after consultation with counsel to the Chapter 11 Trustee.


  Dated: February 2, 2021                        /s/ Scott D. Lawrence
                                                Jason M. Rudd, Tex. Bar No. 24028786
                                                Scott D. Lawrence, Tex. Bar No. 24087896
                                                WICK PHILLIPS GOULD & MARTIN, LLP
                                                3131 McKinney Avenue, Suite 100
                                                Dallas, Texas 75204
                                                Telephone: (214) 692-6200
                                                Facsimile: (214) 692-6255
                                                jason.rudd@wickphillips.com
                                                scott.lawrence@wickphillips.com

                                                COUNSEL FOR GREGORY MILLIGAN,
                                                CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.


                                    CERTIFICATE OF SERVICE

          I certify that on February 2, 2021, a true and correct copy of the forgoing was served on
  the parties listed on the attached service list, either via ECF or United States First Class mail as
  indicated therein.
                                                  /s/ Scott D. Lawrence




   NOTICE OF ENTRY OF ORDER CONFIRMING THE
   CHAPTER 11 TRUSTEE’S AMENDED LIQUIDATING PLAN                                          PAGE 2 OF 2
       20-10410-hcm Doc#399 Filed 02/02/21 Entered 02/02/21 14:19:40 Main Document Pg 3 of
                                                6
      U.S. Bankruptcy Court            3443 Zen Garden, LP           United States Trustee (SMG111)
     903 San Jacinto, Suite 322       3443 Ed Bluestein Blvd.        903 San Jacinto Blvd, Suite 230
      Austin, TX 78701-2450           Austin, TX 78721-2912              Austin, TX 78701-2450


     3443 Zen Garden GP, LLC                      ABC Supply Co Inc.                           Adam Zarafshani
   c/o Rob Roy Parnell, Receiver                   P.O. Box 840899                     3443 Ed Bluestein Blvd., Building V
        241 McKellar Road                        Dallas, TX 75284-8099                       Austin, TX 78721-2912
    Dripping Springs, TX 78620

        ABC Supply Co., Inc.                     ACM Services, LLC                            ACM Services, LLC
        c/o Andrew Myers, PC                    c/o Kell C. Mercer, PC                          c/o Nick Morris
        Attn: Lisa M. Norman
   1885 Saint James Place, 15th Floor
                                              1602 E. Cesar Chavez Street                         3280 FM 112
       Houston, TX 77056-4176                   Austin, TX 78702-4456                        Taylor, TX 76574-4520
          SERVED VIA ECF                          SERVED VIA ECF                              SERVED VIA ECF
             Aero Photo                             Ahern Rentals                            Allied Sales Company
       4000 16th Street North                      P.O. Box 271390                               P.O. Box 6116
      St. Petersburg, FL 33703                Las Vegas, NV 89127-1390                       Austin, TX 78762-6116


                                                 Austin Glass & Mirror                     Austin Glass & Mirror, Inc.
Austin Commercial & Residential Plumbing           6308 Decker Lane                          c/o Kell C. Mercer, PC
      2407 S. Congress Ave, Ste132
         Austin, TX 78704-5505
                                                 Austin, TX 78724-5102                    1602 E. Cesar Chavez Street
                                                  SERVED VIA ECF                            Austin, TX 78702-4456
                                                                                               SERVED VIA ECF
                BPI                           Blue Fish Collaborative, Inc.                 Capital Industries, LLC
          P.O. Box 405300                           P.O. Box 40792                           c/o Kell C. Mercer, PC
      Atlanta, GA 30384-5300                    Austin, TX 78704-0014                     1602 E. Cesar Chavez Street
                                                                                            Austin, TX 78702-4456
                                                                                              SERVED VIA ECF
       Capital Pumping, LP                           Capital Pumping, LP                     Christopher G Burwell
     3200 Steck Ave, Suite 220                     c/o Stephanie O’Rourke                       230 Pereida Street
                                                       Cokinos Young
      Austin, TX 78757-8032                     10999 IH 10 West, Suite 800
                                                                                          San Antonio, TX 78210-1145
        SERVED VIA ECF                         San Antonio, Texas 78230-1349                   SERVED VIA ECF
                                                     SERVED VIA ECF
      Capital Industries, LLC                  CT Laborers Electric, LLC                         City of Austin
     2105 Donley Dr., Ste. 200                     188 Alaska Road                             c/o Anne Morgan
      Austin, TX 78758-4510                     Uhland, TX 78640-6644                          301 W. 2nd Street
                                                                                             Austin, TX 78701-4652

DM’s Construction Equipment Repair            Eightfold Development, LLC                       Equipment Share
        518 Yucca Drive                    3443 Ed Bluestein Blvd., Building V                 5710 Bull Run Dr
  Round Rock, TX 78681-7411                      Austin, TX 78721-2912                     Columbia, MO 65201-2860


               Dan White                             Dan White, Individually                  Equipmentshare.com, Inc.
         c/o Jeffrey M Tillotson                     Dan White Family Trust                   c/o Richard J. Wallace, III
              Tillotson Law                 c/o Deborah D. Williamson,Dykema Gossett             Scheef & Stone LLP
      1807 Ross Avenue, Suite 325                     112 E. Pecan St #1800                   500 N. Akard, Suite 2700
                                                 San Antonio, TX 78205-1521
        Dallas, TX 75201-8040                                                                  Dallas, TX 75201-3306
                                                       SERVED VIA ECF
           SERVED VIA ECF                                                                        SERVED VIA ECF
       20-10410-hcm Doc#399 Filed 02/02/21 Entered 02/02/21 14:19:40 Main Document Pg 4 of
                                                   6
     Ferguson Enterprises Inc.       Ferguson Enterprises, LLC         Ferguson Enterprises, LLC
         2551 North Mays               c/o Anthony F. Ciccone            c/o Misti L. Beanland
   Round Rock, TX 78665-2411             611 West 14th Street         8131 LBJ Freeway, Suite 700
        SERVED VIA ECF                 Austin, TX 78701-1725               Dallas, TX 75251
                                         SERVED VIA ECF                   SERVED VIA ECF
     Ferguson Waterworks, LLC       Fritz, Byrne, Head & Gilstrap          Frontier Plastering
   #1106 4427 Factory Hill Drive   221 West Sixth Street, Ste 960            P.O. Box 1455
    San Antonio, TX 78219-2704         Austin, TX 78701-3444             Elgin, TX 78621-1455


          GSC Architects                         Great Lakes Lifting Solutions                        Hilti Inc.
    3100 Alvinn Devanne Bldg. A                       4910 Wilshire Blvd.                        P.O. Box 650756
             Ste. 200-B                        Country Club Hills, IL 60478-3153               Dallas, TX 75265-0756
       Austin, TX 78741-7406


 Fritz, Byrne, Head & Gilstrap, PLLC                  Glass.com of Illinois             H&H Crane Services, Inc. dba Texas Crane Svc
                                                                                                  c/o Robert L. Barrows
       Attn: Lisa C. Fancher                        910 Riverside Dr., Unit 4                Warren, Drugan & Barrows, P.C.
  221 West Sixth Street, Suite 960                  Elmhurst, IL 60126-4979                     800 Broadway, Suite 200
      Austin, TX 78701-3444                           SERVED VIA ECF                          San Antonio, TX 78215-1241
       SERVED VIA ECF                                                                              SERVED VIA ECF
H&H Crane Services, Inc. dba Texas Crane Svc             Hays County                       Hill Country Electric Supply
             c/o Sam Drugan
     Warren, Drugan & Barrows, P.C.                     c/o Tara LeDay                            P.O. Box 577
        800 Broadway, Suite 200                         P.O. Box 1269                      San Antonio, TX 78292-0577
      San Antonio, TX 78215-1241                  Round Rock, TX 78680-1269                     SERVED VIA ECF
           SERVED VIA ECF
                                                      SERVED VIA ECF
   Hinshaw & Culbertson LLP                              Hollandstone                             Hull Supply, Inc.
 151 North Franklin St., Ste. 2500                     P.O. Box 50058                          5117 East Cesar Chavez
     Chicago, IL 60606-1915                         Austin, TX 78763-0058                      Austin, TX 78702-5142


 Hill Country Electric Supply, LP              Koetter Fire Protection of Austin, LLC   Koetter Fire Protection of Austin, LLC
      c/o Kell C. Mercer, PC                    16069 Central Commerce Drive                  c/o Kell C. Mercer, PC
  1602 E. Cesar Chavez Street                    Pflugerville, TX 78660-2005                1602 E. Cesar Chavez Street
      Austin, TX 78702-4456                          SERVED VIA ECF                           Austin, TX 78702-4456
        SERVED VIA ECF                                                                          SERVED VIA ECF
          Jeremie Schultz                            Keytech North America                      MLA Geotechnical
         6555 Hwy 140 W                             20 PGA Drive Suite 201                 2800 Longhorn Blvd Suite 104
     Puryear, TN 38251-3943                         Stafford, VA 22554-8218                   Austin, TX 78758-7624


        Lone Star Materials                            Lone Star Materials, Inc.               Lyle America, Inc.
         11111 Bluff Bend                              c/o Dennis A. McQueen               d/b/a Glass.com of Illinois
                                                       Pagel, Davis & Hill, P.C.
       Austin, TX 78753-3221                          1415 Louisiana, 22nd Floor
                                                                                          1602 E. Cesar Chavez Street
        SERVED VIA ECF                                Houston, TX 77002-7344                Austin, TX 78702-4456
                                                         SERVED VIA ECF                       SERVED VIA ECF
  MOHD Service Solutions LLC                        Mark Schiffgens, CPA                McMinn Land Surveying Company
  3701 E. Plano Parkway Ste 400                  100 E. Anderson Lane Ste 250              4008 Greenmountain Lane
     Plano, TX 75074-1806                           Austin, TX 78752-1233                   Austin, TX 78759-7570
      20-10410-hcm Doc#399 Filed 02/02/21 Entered 02/02/21 14:19:40 Main Document Pg 5 of
                                                 6
     Mint Engineering, LLC          Mobile Mini Storage Solutions            NLB Corp.
   5130 Mansfield View Court     4646 East Van Buren Street Suite 400     29830 Beck Road
     Austin, TX 78732-1854            Phoenix, AZ 85008-6927           Wixom, MI 48393-2824


          Nathan Olson                            Texas Concrete                         Paradigm Glass
     11308 Wet Season Dr.                     Oldcastle Materials, Inc              9603 Saunders Lane, #B-2
     Austin, TX 78754-5855                 1320 Arrow Point Dr. Ste 600              Austin, TX 78758-5230
                                            Cedar Park, TX 78613-2189


Panache Development & Construction     Panache Development & Construction, Inc.     Praxair Distribution, Inc.
         P.O. Box 26539                         1100 Norwood Tower                 Dept 0812 P.O. Box 120812
      Austin, TX 78755-0539                       114 W. 7th Street
                                               Austin, TX 78701-3000
                                                                                     Dallas, TX 75312-0812
        SERVED VIA ECF
                                                 SERVED VIA ECF

Professional StruCivil Engineering             Professional Flooring               Ram Tool & Supply Co, Inc
 12710 Research Blvd., Suite 390                  P.O. Box 7558                           Attn: Legal
     Austin, TX 78759-4380                  Fort Worth, TX 76111-0558               4500 5th Ave S, Bldg A
       SERVED VIA ECF                                                               Birmingham, AL 35222

  Regal Plastics Supply Company, Inc         Reinhart & Associates, Inc.                   Rob Roy Parnell
     9200 N. Royal Ln. Suite 120                 P.O. Box 140105                       c/o G. Stewart Whitehead
        Irving, TX 75063-2468                                                                Winstead, PC
                                              Austin, TX 78714-0105                  401 Congress Avenue Ste 2100
                                                                                        Austin, TX 78701-3798


   Rob Roy Parnell, Receiver                         Roca                          Ruiz Testing Services, Inc
       251 McKellar Road                      11190 NW 25th Street                     10854 Gulfdale St.
Dripping Springs, TX 78620-4884                 Miami, FL 33172                   San Antonio, TX 78216-3607


Rompsen Mortgage Limited Partnership   Rompsen Mortgage Limited Partnership       Rompsen Mortgage Limited Partnership
        c/o Mark T. Michell              162 Cumberland Street, Suite 300                Foley & Lardner LLP
       Foley & Lardner LLP                                                                Attn: Tom Scannell
                                              Toronto, Ontario M5R                 2021 McKinney Avenue, Suite 1600
   600 Congress Ave., Suite 3000
                                               SERVED VIA ECF                           Dallas, TX 75201-3340
      Austin, TX 78701-3056
                                                                                          SERVED VIA ECF
        SERVED VIA ECF
     Schindler Elevator Corp.               Schindler Elevator Corporation          Summer Legacy, LLC
     2020 Centimeter Center                      c/o Barbara Emerson                c/o Kell C. Mercer, PC
                                              Bellinger & Suberg, LLP
     Austin, TX 78758-4956                  12221 Merit Drive, Suite 1750
                                                                                  1602 E. Cesar Chavez Street
       SERVED VIA ECF                          Dallas, TX 75251-2281                Austin, TX 78702-4456
                                                 SERVED VIA ECF                       SERVED VIA ECF
      Sigmax Corporation                           Structures                       Summer Legacy, LLC
    321 N. Oakhurst Dr.#602                   6926 N. Lamar Blvd                       P.O. Box 144151
  Beverly Hills, CA 90210-4175               Austin, TX 78752-3508                  Austin, TX 78714-4151
                                                                                      SERVED VIA ECF

      Sweep Across Texas                        The Bug Master                                Trane
       1512 Dungan Lane                         1912 Smith Rd.                         P.O. Box 845053
     Austin, TX 78754-4022                   Austin, TX 78721-3547                   Dallas, TX 75284-5053
     20-10410-hcm Doc#399 Filed 02/02/21 Entered 02/02/21 14:19:40 Main Document Pg 6 of
                                                 6
      Texas Air Industries                Texas Air, LLC                Texas Crane Service
401 Congress Ave., Suite 111540       c/o Christopher  Stanley        203 S. W.W. White Rd.
                                       Sneed, Vine & Perry
    Austin, TX 78701-4071                 108 E. 8th Street
                                                                    San Antonio, TX 78219-4221
      SERVED VIA ECF                Georgetown, TX 78626-5802           SERVED VIA ECF
                                              SERVED VIA ECF
         Travis County                      Travis County, Texas               Wembley Metal Buildings
       c/o Jason A. Starks                     P.O. Box 1748                      11914 Radium Street
         P.O. Box 1748                     Austin, TX 78767-1748              San Antonio, TX 78216-2713
    Austin, TX 78767-1748                    SERVED VIA ECF                       SERVED VIA ECF
      SERVED VIA ECF
 Wembley Metal Buildings, LLC                  B. Russell Horton                  G. Stewart Whitehead
    c/o Christopher Burwell          George Brothers Kincaid & Horton LLP              Winstead, PC
       230 Pereida Street                  114 West 7th St. Ste. 1100       401 Congress Avenue, Suite 2100
  San Antonio, TX 78210-1145                Austin, TX 78701-3015                Austin, TX 78701-3798
                                              SERVED VIA ECF
      SERVED VIA ECF                                                               SERVED VIA ECF
         Gregory S. Milligan            United States Trustee – AU12        Dealers Electrical Supply Company
        Chapter 7/11 Trustee           903 San Jacinto Blvd, Suite 230               P.O. Box 14624
  Harney Management Partners, LLC
          P.O. Box 90099
                                          Austin, TX 78701-2450                     Austin, TX 78761
       Austin, TX 78709-0099
         SERVED VIA ECF
  Foran, O’Toole & Burke, LLC                Niilo Studios, LLC                   Howard L. Adelman
321 North Clark Street, Suite 2450            1726 Giles Street                Adelman& Gettleman, Ltd.
       Chicago, IL 60654                     Austin, TX 78722                53 W. Jackson Blvd., Suite 1050
                                                                                   Chicago, IL 60604

Mount Hawley Insurance Company             Star Insurance Company                Doucet & Associates
  9025 North Lindbergh Road                 26255 American Drive              7401B Highway TX-71 West
       Peoria, IL 61615                      Southfield, MI 48034                 Austin, TX 78735


  Sprouse Shrader Smith PLLC              Austin Porta Potty Rentals                 ESC Southwest LLP
        Attn: Terry Irion                    2423 Falcon Drive                    Michael Sorgenfrei
    805 Las Cimas Parkway                  Round Rock, TX 78681             14026 Thunderbolt Place, Ste 800
    Las Cimas III, Suite 350                                                     Chantilly, VA 20151
       Austin, TX 78746
      Bates Backhoe Inc.                     Capital Foundations                Days End Lawn Sprinkler
          PO Box 156                        1703 Bench Mark Dr.                      PO Box 5893
       Hutto, TX 78634                        Austin, TX 78728                     Austin, TX 78763


Waste Connections Lone Star Inc.               Pro Vigil, Inc.                       JNK Concrete
        PO Box 17608                     4646 Perrin Creek, Ste 280                511 Virginia Drive
    Austin, TX 78760-7608                 San Antonio, TX 78217                  Round Rock, TX 78664


     IPSA Security Services
  2700 N. Central Ave., Ste 370
       Phoenix, AZ 85004
